Title: From Thomas Jefferson to Alexander Donald, 7 February 1788
From: Jefferson, Thomas
To: Donald, Alexander



Dear Sir
Paris Feb. 7. 1788.

I received duly your friendly letter of Nov. 12. By this time you will have seen published by Congress the new regulation obtained from this court in favor of our commerce. I should have made them known to you at the same time but that there is a sort  of decency which requires that first communications should be made to government. You will observe that the arrangement relative to tobacco is a continuation of the order of Berni for five years, only leaving the price to be settled between the buyer and seller. You will see too that all contracts for tobacco are forbidden till it arrives in France. Of course your proposition for a contract is precluded. I fear the prices here will be low, especially if the market be crowded. You should be particularly attentive to the article which requires that the tobacco should come in French or American bottoms, as this article will in no instance be departed from.
I wish with all my soul that the nine first Conventions may accept the new Constitution, because this will secure to us the good it contains, which I think great and important. But I equally wish that the four latest conventions, whichever they be, may refuse to accede to it till a declaration of rights be annexed. This would probably command the offer of such a declaration, and thus give to the whole fabric, perhaps as much perfection as any one of that kind ever had. By a declaration of rights I mean one which shall stipulate freedom of religion, freedom of the press, freedom of commerce against monopolies, trial by juries in all cases, no suspensions of the habeas corpus, no standing armies. These are fetters against doing evil which no honest government should decline. There is another strong feature in the new constitution which I as strongly dislike. That is the perpetual re-eligibility of the President. Of this I expect no amendment at present because I do not see that any body has objected to it on your side the water. But it will be productive of cruel distress to our country even in your day and mine. The importance to France and England to have our government in the hands of a Friend or a foe, will occasion their interference by money, and even by arms. Our President will be of much more consequence to them than a king of Poland. We must take care however that neither this nor any other objection to the new form produce a schism in our union. That would be an incurable evil, because near friends falling out never reunite cordially; whereas, all of us going together, we shall be sure to cure the evils of our new constitution, before they do great harm.—The box of books I had taken the liberty to address to you is but just gone from Havre for New York. I do not see at present any symptoms strongly indicating war. It is true that the distrust existing between the two courts of Versailles and London is so great that they can scarcely do business together. However  the difficulty and doubt of obtaining money makes both afraid to enter into war. The little preparations for war, which we see, are the effect of distrust rather than of a design to commence hostilities. However, in such a state of mind, you know small things may produce a rupture. So that tho peace is rather probable, war is very possible.
Your letter has kindled all the fond recollections of antient times, recollections much dearer to me than any thing I have known since. There are minds which can be pleased by honors and preferments, but I see nothing in them but envy and enmity. It is only necessary to possess them to know how little they contribute to happiness, or rather how hostile they are to it. No attachments soothe the mind so much as those contracted in early life: nor do I recollect any societies which have given me more pleasure than those of which you have partaken with me. I had rather be shut up in a very modest cottage, with my books, my family and a few old friends, dining on simple bacon, and letting the world roll on as it liked, than to occupy the most splendid post which any human power can give. I shall be glad to hear from you often. Give me the small news as well as the great. Tell Dr. Currie that I believe I am indebted to him a letter, but that, like the mass of my countrymen I am not at this moment able to pay all my debts: the post being to depart in an hour, and the last stroke of a pen I am able to send by it being that which assures you of the sentiments of esteem and attachment with which I am dear Sir your affectionate friend & servt.,

Th: Jefferson

